Exhibit 10.2

AMENDMENT NO. 2 TO CUSTODIAN AGREEMENT

This Amendment No. 2 to the Custodian Agreement dated as of July 30, 2012, is
entered into among UNITED STATES HEATING OIL FUND, LP, a limited partnership
organized under the laws of the State of Delaware (the “Fund”), UNITED STATES
COMMODITY FUNDS LLC, formerly Victoria Bay Asset Management, LLC, a Delaware
limited liability company and General Partner of the Fund (the “General
Partner”), and BROWN BROTHERS HARRIMAN & CO., a limited partnership formed under
the laws of the State of New York (“BBH & Co.” or the “Custodian”),

WITNESSETH:

WHEREAS, the Fund, General Partner and BBH & Co. entered into a Custodian
Agreement dated as of March 13, 2008 (the “Agreement”);

WHEREAS, the Agreement was amended by the Fund, General Partner and BBH & Co. as
of October 27, 2008; and

WHEREAS, the Fund, General Partner and BBH & Co. wish to amend the Custodian
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Fund, General Partner and BBH & Co. hereby agree as follows:

 

  1.

Name change of the Fund. Effective August 1, 2012, the name of the Fund will
change to United States Diesel-Heating Oil Fund, LP.

 

  2.

Compensation. Item 14 of the Agreement “Compensation” is deleted in its entirety
and replaced with the following:

Compensation. The General Partner agrees to pay the Custodian (a) a fee in an
amount set forth in the fee letter among the Fund, the General Partner and the
Custodian in effect on the date hereof or as amended from time to time, and
(b) all reasonable out-of-pocket expenses incurred by the Custodian, including
the fees and expenses of all Subcustodians, and payable from time to time. The
fees paid by the General Partner to the Custodian will be paid from the General
Partner’s assets. Amounts payable by the General Partner under and pursuant to
this Section 14 shall be payable by wire transfer to the Custodian at BBH & Co.
in New York, New York.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 2
to be duly executed as of the date first above written.

UNITED STATES HEATING OIL FUND, LP

By: United States Commodity Funds LLC,

        as General Partner

 

/s/ Howard Mah

Name: Howard Mah

Title: Management Director

UNITED STATES COMMODITY FUNDS LLC

/s/ Howard Mah

Name: Howard Mah

Title: Management Director

BROWN BROTHERS HARRIMAN & CO.

/s/ James R. Kent

Name: James R. Kent

Title: Managing Director